—Appeal from a judgment (denominated order) of Supreme Court, Orleans County (Punch, J.), entered April 16, 2002, which denied plaintiffs’ motion for summary judgment and granted the cross motion of defendant Village of Albion for summary judgment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by granting judgment in favor of defendant Village of Albion as follows:
It is adjudged and declared that the definitions of mobile home, mobile/manufactured home and modular home contained in Village of Albion Code § 179-4 (B) and § 290-12 are neither unconstitutional nor unenforceable and as modified the judgment is affirmed without costs.
Memorandum: Plaintiffs commenced this declaratory judgment action seeking, inter alia, judgment declaring portions of the Village of Albion Code (Code) unconstitutional and *929unenforceable. We agree with Supreme Court, for the reasons stated in its decision denying plaintiffs’ motion for summary judgment and granting the cross motion of the Village of Albion (defendant) for summary judgment, that the challenged portions of the Code are not vague or ambiguous and are neither internally inconsistent nor inconsistent with state or federal law. We add only that the judgment must be modified to declare the rights of the parties. We therefore modify the judgment by granting judgment in favor of defendant declaring that the definitions of mobile home, mobile/manufactured home and modular home contained in Code § 179-4 (B) and § 290-12 are neither unconstitutional nor unenforceable. Present — Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.